DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is non-final, and the prior Office Action is vacated.

Response to Amendments
Applicant's amendments filed 6/22/2020 to claim 1 have been entered. Claim 2 is canceled. Claims 1 and 3-13 remain pending, of which claims 1, 3-6, and 13 are being considered on their merits. Claims 7-12 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The obviousness rejection of claims 1, 3-6, and 13 over Pfisterer and Choi as evidenced by Lide is withdrawn in view of the instant amendments. 
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites transcription factor in the singular tense on line 3, but then recites four transcription factors on line 4 which blurs the metes and bounds of this claim as it is unclear if a single or all four transcription factors are required as these interpretations of the claim are mutually exclusive. Correction is required.
In so much that claims 3-6 and 13 depend from claim 1 and do not address the point of confusion, these claims are rejected with claim 1 as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pfisterer et al. (PNAS (2011), 108(25), 10343-10348; provided in the IDS dated 4/24/2018) in view of Choi et al. (Appl. Biochem Biotechnol (2014), 174, 1233-1245; provided in the IDS dated 4/28/2018) and Glaser et al. (Biomed Mater (2015), 10, 045002, 11 pages; provided in the IDS dated 4/28/2018), and as evidenced by the Lide et al. (CRC Handbook of Chemistry and Physics (Internet version 2005) <http://www.hbcpentbase.com>; of record) .
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiments of Ascl1 and Lmx1a for claim 1. This rejection addresses the embodiment of fibroblasts for claim 1 and in vitro reprogramming for claim 13.
Pfisterer teaches a method of transdifferentiating fibroblasts into dopaminergic neurons, the method comprising transfecting the fibroblasts with a lentiviral vector comprising the Ascl1 and Lmx1a transcription factors (Abstract), reading on the Ascl1 and Lmx1a for claim 1, and the embodiment of in vitro differentiation for claim 13.
	Regarding claim 1, Pfisterer does not teach applying an electromagnetic field to the transfected fibroblasts. Regarding claim 1, Pfisterer does not teach contacting the fibroblasts non-invasively with metal nanoparticles. Regarding claim 3, Pfisterer does not teach any species of metal nanoparticles. Regarding claims 5 and 6, Pfisterer does not teach any particular electromagnetic field intensity or frequency, respectively.
	Choi teaches methods of differentiating human bone marrow mesenchymal stem cells into neural cells, the method comprising contacting the stem cells with magnetic iron oxide particles and then applying an electromagnetic field to the cells such as to stimulate neural differentiation (Abstract), reading on claims 1 and the embodiment of iron oxide for the magnetic nanoparticles of claim 3. Choi teaches the neural cells show increased expression of NeuroD1, a neuronal-specific nuclear marker of neurons, and increased expression of MBP, a protein marker for oligodendroglial cells (Fig. 6; p1240, subheading “ELF-EMF and Nanoparticle Increased Neural Protein in hBM-MSCs”), reading on claims 1 and 3. Choi teaches an electromagnetic field intensity of about 1 militesla (mT) (Fig. 1; p1235, “ELF-EMF Exposure”), wherein 1 gauss equates to10-4 tesla as evidenced by Lide (see the “Conversion Factors” Table, the 6th page of that table) and so wherein 1 mT equates 10000 milligauss or 10 gauss thus reading on claim 5. Choi teaches an electromagnetic field frequency of 50 Hz (Abstract; p1235, subheading “ELF-EMF exposure”), reading on claim 6.
st and 2nd pages), reading on claim 1. 
	Regarding claims 1 and 3, it would have been obvious before the invention was made to add the magnetic nanoparticle scaffolds of Glaser to Pfisterer’s methods.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Glaser and Pfisterer are in-part directed towards methods of reprogramming mammalian cells into neurons. The skilled artisan would have been motivated to do so because Glaser teaches that the presence of magnetic nanoparticles in the polymeric matrix scaffolds stimulates cell proliferation, and so would likely improve the cell proliferation of Pfisterer’s fibroblasts.
Regarding claims 1, 3, 5, and 6, it would have been obvious before the invention was filed to further apply the electromagnetic field of Choi to Pfisterer’s methods and Glaser’s magnetic nanoparticle scaffold for transdifferentiating fibroblasts to neurons. A person of ordinary skill in the art would have had a reasonable expectation of success to do so because Choi shows that magnetic nanoparticles and applied electromagnetic fields can drive a multipotent cell type (mesenchymal stem cells) to a neural cell fate and because Pfisterer already teaches a combination of transcription factors capable of transdifferentiating fibroblasts into neurons. The skilled artisan would have been motivated to do so because as Choi teaches that the application of electromagnetic 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 4-11 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection set forth above and necessitated by the instant amendments.

Conclusion
No claims are allowed. No claims are free of the art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/125256 (Reference N), WO 2014/168585 (Reference O), and WO 2014/188420 (Reference P).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 5:00am-3:30pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653